[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 10-14750            ELEVENTH CIRCUIT
                                        Non-Argument Calendar           JULY 8, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                            D.C. Docket No. 6:10-cr-00020-JA-DAB-7

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

YAW MARFO,
a.k.a. Yaw Daniel Marfo,
a.k.a. Daniel Addo,
a.k.a. Dan,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                            (July 8, 2011)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Pursuant to a plea agreement, Yaw Marfo pled guilty to two counts of a six-

count indictment: Count One, conspiracy to commit bank fraud and to utter a

forged security, in violation of 18 U.S.C. § 371, and Count Six, conspiracy to

commit tax fraud, in violation of 8 U.S.C. § 286. The district court sentenced him

at the low-end of the applicable Sentencing Guideline to concurrent prison terms

of 41 months. He appeals his sentences, contending that the district court erred by

including the total amount of $510,523.32 of intended loss in calculating the

offense level, rather than including only the $90,000 of actual loss for which he

was responsible.

                                          I.

      We review the district court’s loss determination for clear error. United

States v. Woodard, 459 F.3d 1078, 1087 (11th Cir. 2006). A defendant’s failure to

object to allegations of fact in a presentence report admits those facts for

sentencing purposes. United States v. Wade, 458 F.3d 1273, 1277 (11th Cir.

2006). Further, “a party may not challenge as error a ruling or other trial

proceeding invited by that party.” United States v. Love, 449 F.3d 1154, 1157

(11th Cir. 2006) (citation omitted). “The doctrine of invited error is implicated

when a party induces or invites the district court into making an error.” Id.

(quotation omitted). “The doctrine stems from the common sense view that where

                                          2
a party invites the trial court to commit error, he cannot later cry foul on appeal.”

United States v. Brannan, 562 F.3d 1300, 1306 (11th Cir. 2009).

      “[A] party seeking to raise a claim or issue on appeal must plainly and

prominently so indicate. Otherwise, the issue—even if properly preserved at

trial—will be considered abandoned.” United States v. Jernigan, 341 F.3d 1273,

1283 n.8 (11th Cir. 2003).

      Because Marfo admitted at sentencing that the presentence report’s loss and

offense level calculations were correct, he has invited his alleged error. In

addition, he also has not sufficiently raised a reasonableness issue on appeal, so he

has abandoned that issue.

      AFFIRMED,




                                           3